United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-1636
                                ___________

Ronnie E. Johnson,                     *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Floyd E. Emerson, Sr.; Vickie D.       *
Gilliam; Walter E. Hussman, Jr.;       *       [UNPUBLISHED]
The Sentinel-Record, Inc.; Palmer      *
Newspaper Group; Wehco Media, Inc.; *
Williams & Anderson, LLP; Jess         *
Askew, III; John Does, 1-10; Jane      *
Does, 1-11; John Does, 1-11,           *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: October 7, 2004
                             Filed: October 15, 2004
                              ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.
       Ronnie E. Johnson (Johnson) appeals the district court’s1 dismissal of his civil
complaint brought under the Racketeer Influenced and Corrupt Organizations Act,
18 U.S.C. §§ 1961-1968. Having carefully reviewed the record, see Gardner v. First
Am. Title Ins. Co., 294 F.3d 991, 993 (8th Cir. 2002), we conclude the dismissal was
appropriate, and an extended discussion is not warranted. To the extent Johnson is
appealing the denial of his motion for appointment of counsel, we conclude the
district court did not abuse its discretion. See Stevens v. Redwing, 146 F.3d 538, 546
(8th Cir. 1998).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western
District of Arkansas.

                                         -2-